Title: George Hay to Thomas Jefferson, 21 April 1812
From: Hay, George
To: Jefferson, Thomas


          
                  Sir, 
                   
                     Richmond 
                     April 21. 1812
          
		  Your letter of the 12th inst., was received too late, to be answered by the last mail.—The draft, which it covered, on Messrs Gibson and Jefferson, is returned, cancelled—You will recollect, that the tender of my Services, in Livingstons Suit, was accompanied by an express declaration, that I would receive no compensation from you. This declaration was not made, under the idea, which you have been So good as to Suggest. I
			 meant, neither more nor less than this, that, let the course of the business be what it might, my Services, Such as they were, Should Cost you nothing. I cannot now recede.
          
		  I shall be much concerned, if it Should turn out, after farther inquiry and Search, to be the fact, that any part of the documents in your late Suit, have been lost. All that I received, I kept together with great care. With equal care, after the termination of the Suit, I prepared them, for their passage by the mail, and Sent them to the P. office. I certainly have not, now, a Single book, pamphlet, or manuscript belonging to the Cause.
          
		  
		  I shall accept your pamphlet on the Subject of the batture, with great pleasure. I hope that Some person will attempt to answer it. 
           In searching in the Court of chancery for the Suit mentioned in your letter, I found two others, and learnt that the Suit brought by the executor of Mrs A. Randolph is depending in the fœderal Court. I will give you a Short Sketch of these three Suits.
          The first is an old Suit, in which there was a decree many years ago, and which is now brought up and opened by a bill of review. It  was originally brought by the distributees of the late Col: P. Randolph, against the executors, of whom Mr Wayles was one. The account was Settled, and a final decree entered. This
			 decree established the right of Col. A. Cary, also an executor, to a credit for Several Sums, which the Estate has Since been obliged to pay. The object of
			 the bill of review is to Set aside these Credits. Mr Wayles’s representatives do not appear to have any interest in this Suit, & I should not have mentioned it, had I not Seen that an attachment has been awarded against you, which will probably be Served—
          The Second Suit is brought, against yourself, and Samuel J. Harrison, for about 50 acres of land, for which, the bill charges, you contrived to get a patent, tho the Complainant had made a prior entry, and altho this fact was known to you. In this case a new Spa is awarded. of this Suit I suppose that you never heard before. The Complainant is one Samuel Scott.—
          
                  The third Suit was the object 
                  subject of your inquiry. Its object is to recover the arrears of an annuity, due to the late Mrs A. Randolph. For the payment of these arrears, Edm: Randolph had executed a deed, perhaps two deeds of trust, in which, inter alios, he mentioned you as a trustee. I suspect that he did this without consulting  
                  you. Your name therefore is inserted in the process pro forma only, and So Says Mr Wickham counsel for Gourlay the Executor.—You will of course give yourself no farther Concern about this Suit—
          I am, with great respect, Yr mo: ob: Se.
                  Geo: Hay
        